        Case 2:19-cr-00024-TSK-MJA Document 1 Filed 08/20/19 Page 1 of 3 PageID #: 1


                           UNITED STATES DISTRICT COURT FOR THE                            FILED
                            NORTHERN DISTRICT OF WEST VIRGINIA
                                          ELKINS                                           AUG 20 2019
                                                                                    U.S. DISTRICT ‘O
   UNITED STATES OF AMERICA,                                                                         PT
                                                                                      ELKINS WV 26241


   v.                                               Criminal No.      2:19-CR-

   MATTHEW SCOTT COLLINS,
                                                    Violations:       18 U.S.C.   § 922(g)(1)
                             Defendant.                               18 U.S.C.   § 922(j)
                                                                      18 U.S.C.   § 924(a)(2)
                                                                      26 U.S.C.   § 5861(d)
                                                                      26 U.S.C.   § 5871



                                          INDICTMENT

          The Grand Jury charges that:

                                             COUNT ONE

                                   (Unlawflul Possession of a Firearm)

          On or about July 1, 2018, in Barbour County, in the Northern District of West Virginia,

defendant MATTHEW SCOTT COLLINS knowingly possessed a firearm in and affecting commerce,

to wit, a Norinco, model JW- 1 5A, .22 caliber rifle, serial number 9016690; a Waither pistol, model P99C

QA, 9mm, serial number FAFO172; and a Kimber rifle, model Montana, .223 caliber, serial number

KM47813, having previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, that is Third or Subsequent Offense Domestic Battery, in the Circuit Court of

Harrison County, West Virginia, in case number 13-F-7-2 on February 26, 2013, and knowing that he

had been convicted of such a crime; in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).
     Case 2:19-cr-00024-TSK-MJA Document 1 Filed 08/20/19 Page 2 of 3 PageID #: 2


                                              COUNT TWO

                                       (Possession of Stolen Firearm)

       On or about July 1, 2018, in Barbour County, in the Northern District of West Virginia, defendant

MATTHEW SCOTT COLLINS did knowingly possess and conceal a stolen firearm, that is aNorinco,

model JW- 1 5A, .22 caliber rifle, serial number 9016690, a Waither pistol, model P99C QA, 9mm, serial

number FAFO172; and a Kimber rifle, model Montana, .223 caliber, serial number KM47813, which

had been shipped and transported in interstate commerce before said firearm was stolen, knowing and

having reasonable cause to believe that the firearm was stolen; in violation of Title 18, United States

Code, Sections 922(j) and 924(a)(2).
      Case 2:19-cr-00024-TSK-MJA Document 1 Filed 08/20/19 Page 3 of 3 PageID #: 3


                                                    COUNT THREE

                                           (Possession of Unregistered Silencer)

         On or about July 1, 2018, in Barbour County, in the Northern District of West Virginia, defendant

MATTHEW SCOTT COLLINS did knowingly possess a silencer, that is a Silencer CO, model

Harvester, .300 caliber silencer, serial number HRV5079, that was not registered to him in the National

Firearms Registration and Transfer Record; in violation of Title 26, United States Code, Sections 586 1(d)

and 5871, and as defined in Title 26, United States Code, Section 5845(a)(7).



                                                              A true bill,


                                                                Is!________
                                                              Foreperson



 Is!____________________________________
WILLIAM J. POWELL
United States Attorney

Stephen Warner
Assistant United States Attorney
